Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 January 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters New Windsor Janry 20th 1781
                        
                        I should have done myself the honor of writing sooner to your Excellency on the late disturbance in the
                            Pennsylvania Line, had I not relied, that General Knox first, and afterwards Count Des Deux Ponts would give you the most
                            accurate account of this affair—and had I not been waiting to hear the event of it and collect the particulars to enable
                            me to give you a more perfect idea of it. The causes of complaint of this Line, mostly composed of Foreigners, and having
                            some British Deserters, must in great part be known to your Excellency. The absolute want of pay & cloathing—the
                            great scarcity of provisions were too severe a trial for men, a great proportion of whom, could not be deeply impressed
                            with the feelings of Citizens. Some cause of complaint as to their inlistments, and perhaps the instigations of internal
                            Enemies added to their discontents, and contributed to bring them to us disagreeable an issue. The beginning of the
                            disturbance you had from General Knox, and the subsequent proceedings have no doubt been related to your Excellency by the
                            Count Des Deux Ponts, who being an eye witness had an opportunity of knowing all circumstances. I shall therefore content
                            myself with adding, that the Civil Authority having undertaken to settle the dispute, there would have been an impropriety
                            in my interfering in their conciliatory Measures, which would not have suited the principles of Military discipline; and
                            that the matter is in a train of being terminated, as well as the manner in which it was taken up, gave us reason to
                            expect.
                        It is somewhat extraordinary, that these men, however lost to a sense of duty, had so far retained that of
                            honor, as to reject the most advantageous propositions from the Enemy. The rest of our Army (the Jersey Troops excepted)
                            being cheifly composed of Natives, I would flatter myself, will continue to struggle under the same difficulties, they
                            have hitherto endured, which I cannot help remarking, seem to reach the bounds of human patience.
                        I had last evening the pleasure of seeing at my quarters Count De Charlus, Count De Dillon and Monsr Du Mat.
                            The first of these Gentlemen acquainted me with the object of his Journey to Philadelphia, which he is preparing to pursue
                            agreeable to your desire.
                        I cannot forbear lamenting, Sir, that the absolute want of Money, an evil too well known in our Army, obliged
                            me to interrupt the chain of communication—But the conveyance by the Post is so dilatory, and it is so important that we
                            should speedily hear from each other, that I am going to renew the chain from this place to Hartford, and propose to you
                            the expediency of having it continued to Rhode Island.
                        Nothing could give me greater pleasure than to have the honor of waiting on you at New Port, and improving
                            the opportunity to make a more extensive acquaintance with the Troops under your Orders. Besides the satisfaction I should
                            feel in seeing you again, I think it would be very useful that we should have a further conversation on our affairs, in
                            which I might avail myself of your opinion. But our circumstances have been such, that it has hitherto been out of my
                            power to execute this favorite project of mine. The moment I do not think my presence at West Point essential, shall be
                            devoted to a visit to your Excellency.
                        The reduction of my family by various contingencies, so that I had for some days but a single Aide, and the
                            additional weight of business which of course devolved upon me, have prevented my writing to your Excellency lately as
                            often as I wished.
                        By intelligence from New York, we hear the Enemy have collected transports in the North River. It is probable
                            that hearing of discontents among our Troops, they mean to be in a situation to improve any opening that may offer.
                        Lieutenant Colonel Laurens one of my Aides De Camp, having been appointed by Congress to repair to the Court
                            of France to negotiate matters relative to our finances, as well as to other articles of great importance to our Army;
                            they have directed him to confer before his departure, with your Excellency and Monsier Des Touches. In consequence of his
                            instructions, I expect he will be shortly at New Port, where he will both receive your Order for France, and avail himself
                            of any advice your Excellency may be pleased to favor him with. With sentiments of the most perfect regard and attachment
                            I have the honor to be Your Excellencys Most Obedient and Humble Servt
                        
                            Go: Washington
                        
                    